EXHIBIT 10.1

 

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), made between Cellceutix
Corporation (the “Company”) and ______________ (“Executive”) (collectively, the
“Parties”), is effective as of _____________ (the “Effective Date”).

 

WHEREAS, the Company desires for Executive to provide services to the Company;
and

 

WHEREAS, Executive is willing to accept employment by the Company, on the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1. Employment by the Company.

 

1.1 Position. Executive shall serve as the Company’s ___________________. During
the term of Executive’s employment with the Company, Executive will devote
Executive’s best efforts and substantially all of Executive’s business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies. During the term of Executive’s
employment, Executive shall be entitled to ___ paid vacation days per fiscal
year (prorated for partial years) in accordance with the Company’s vacation
policies, as in effect from time to time.

 

1.2 Duties and Location. Executive shall _____________________, and perform such
other duties as are required by the Company’s ____________, to whom Executive
will report. Executive will primarily work remotely and will travel to the
Company’s sites and other locations as may be required by the needs of the
Company. The Company may modify Executive’s job title and duties as it deems
necessary and appropriate in light of the Company’s needs and interests from
time to time.

 

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2. Compensation.

 

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of _________________ dollars ($___________) per year, or
in the event of a portion of a year, a pro rata amount of such annual salary
(the “Base Salary”), subject to standard payroll deductions and withholdings and
payable in accordance with the Company’s regular payroll schedule. Executive’s
Base Salary shall be reviewed by the Board of Directors (the “Board”) or the
Compensation Committee thereof for possible adjustment annually.

 

 1

 



 

2.2 Annual Bonus. For each complete fiscal year during the term of Executive’s
employment with the Company, Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”). As of the Effective Date, Executive’s target Annual
Bonus opportunity shall be equal to ____% of Base Salary, provided that,
depending on results, Executive’s actual Annual Bonus may be higher or lower
than the target Annual Bonus, as determined by the Board or the Compensation
Committee thereof. Executive’s annual discretionary target bonus percentage,
whether Executive receives an Annual Bonus for any given fiscal year, and the
amount of any such Annual Bonus, will be determined by the Board (or the
Compensation Committee thereof) in its sole discretion based upon the Company’s
and Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Board (or the Compensation Committee thereof) in
consultation with Executive. Bonuses are generally paid by the end of the first
fiscal quarter following the applicable bonus year, and Executive shall first be
eligible for an Annual Bonus for the fiscal year ending June 30, 2017. Executive
must be an active employee on the date any Annual Bonus is paid in order to earn
any such Annual Bonus. Executive will not be eligible for, and will not earn,
any Annual Bonus (including a prorated bonus) if Executive’s employment
terminates for any reason before the date annual bonuses are paid.

 

2.3 Benefits. Executive shall be entitled to participate in all employee benefit
programs for which Executive is eligible under the terms and conditions of the
benefit plans that may be in effect from time to time and provided by the
Company to its employees. The Company shall offer Executive health insurance per
the Company plan for the Executive [and spouse]. The Company reserves the right
to cancel or change the benefit plans or programs it offers to its employees at
any time.

 

2.4 Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time.

 

2.5 Effective Date Equity. In consideration of Executive entering into this
Agreement and as an inducement to join the Company, within five business days of
the Effective Date, the Company will grant the following equity awards to
Executive pursuant to the Company’s 2016 Omnibus Incentive Plan:

 

(a) ____________

 

All other terms and conditions of such restricted stock award shall be governed
by the terms and conditions of the Company’s 2016 Omnibus Incentive Plan and the
applicable award agreement.

 

(b) ____________

 

All other terms and conditions of such option stock award shall be governed by
the terms and conditions of the Company’s 2016 Omnibus Incentive Plan and the
applicable award agreement.

 

The Company acknowledges that Executive would not accept employment with the
Company but for the granting of these awards.

 

2.6 Annual Equity Award. With respect to each fiscal year of the Company ending
during the term of Executive’s employment and commencing with the fiscal year
ending June 30, 20___, Executive shall be eligible to receive annual equity
awards under the Company’s 2016 Omnibus Incentive Plan or any successor plan,
with a target award of options to purchase _________ shares of the Company’s
common stock with an exercise price equal to the last closing price of the
Company’s common stock prior to the date of grant, which options shall vest
ratably each month over the ___ months following the date of grant.

 

 2

 



 

2.7 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

3. Termination of Employment; Severance. Executive’s employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice. Upon
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits described in this Section 3 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

 

3.1 For Cause or Without Good Reason.

 



(a)

If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, Executive shall be entitled to receive:

 

(i)

any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the pay date immediately following the Termination Date (as defined
below) in accordance with the Company’s customary payroll procedures;

 

(ii)

reimbursement for unreimbursed business expenses properly incurred by Executive,
which shall be subject to and paid in accordance with the Company’s expense
reimbursement policy; and

 

(iii)

such employee benefits, if any, to which Executive may be entitled under the
Company’s employee benefit plans as of the Termination Date; provided that, in
no event shall Executive be entitled to any payments in the nature of severance
or termination payments except as specifically provided herein.



 

Items 3.1(a)(i) through 3.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.

 



 (b)

For purposes of this Agreement, “Cause” shall mean:

 

(i)

Executive’s willful failure to perform his/her duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

(ii)

Executive’s willful failure to comply with any valid and legal directive of the
Company’s Chief Executive Officer;

 

(iii)

Executive’s engagement in dishonesty, illegal conduct, or gross misconduct,
which is, in each case, materially injurious to the Company or its affiliates;

 

(iv)

Executive’s embezzlement, misappropriation, or fraud, whether or not related to
Executive’s employment with the Company;

 

(v)

Executive’s conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude and that results in material reputational
or financial harm to the Company or its affiliates; or



 



 3

 



 

(vi) Executive’s material breach of any material obligation under this Agreement
or any other written agreement between Executive and the Company.

 

For purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

 

Termination of Executive’s employment shall not be deemed to be for Cause unless
and until the Company delivers to Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the Board (after
reasonable written notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that
Executive has engaged in the conduct described in any of Section 3.1(b)(i)-(vi)
above. Except for a failure, breach, or refusal which, by its nature, cannot
reasonably be expected to be cured, Executive shall have ten (10) business days
from the delivery of written notice by the Company within which to cure any acts
constituting Cause; provided however, that, if the Company reasonably expects
irreparable injury from a delay of ten (10) business days, the Company may give
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of Executive’s
employment without notice and with immediate effect. The Company may place
Executive on paid leave while it is determining whether there is a basis to
terminate Executive’s employment for Cause. Any such action by the Company will
not constitute Good Reason.

 



(c)

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, in each case during the term of Executive’s employment without
Executive’s written consent:

 

(i)

a material reduction in Executive’s Base Salary other than a general reduction
in Base Salary that affects all similarly situated executives in substantially
the same proportions;

 

(ii)

a material reduction in Executive’s target Annual Bonus opportunity;

 

(iii)

any material breach by the Company of any material provision of this Agreement
or any material provision of any other agreement between Executive and the
Company; or

 

(iv)

the Company’s failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law.



 

Executive cannot terminate his/her employment for Good Reason unless he/she has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 10 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If Executive does
not terminate his/her employment for Good Reason within 60 days after the first
occurrence of the applicable grounds, then Executive will be deemed to have
waived his/her right to terminate for Good Reason with respect to such grounds.

 

 4

 



 

3.2 Without Cause or for Good Reason. Executive’s employment hereunder may be
terminated by Executive for Good Reason or by the Company without Cause. In the
event of such termination, Executive shall be entitled to receive the Accrued
Amounts and subject to Executive’s compliance with Section 6 of this Agreement
and his/her execution of a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company (the “Release”), which Release shall become effective within the period
specified therein (the “Release Execution Period”), Executive shall be entitled
to receive continued Base Salary for ________ following the Termination Date
payable in equal installments in accordance with the Company’s normal payroll
practices, but no less frequently than monthly; provided that, if the Release
Execution Period begins in one taxable year and ends in another taxable year,
payments shall not begin until the beginning of the second taxable year and
provided further that, the first installment payment shall include all amounts
of Base Salary that would otherwise have been paid to Executive during the
period beginning on the Termination Date and ending on the first payment date if
no delay had been imposed.

 

The treatment of any outstanding equity awards shall be determined in accordance
with the terms of the Company’s 2016 Omnibus Incentive Plan and the applicable
award agreements.

 

3.3 Death or Disability.

 



 

(a)

Executive’s employment hereunder shall terminate automatically upon Executive’s
death, and the Company may terminate Executive’s employment on account of
Executive’s Disability.

 

(b)

If Executive’s employment is terminated on account of Executive’s death or
Disability, Executive (or Executive’s estate and/or beneficiaries, as the case
may be) shall be entitled to receive the following:

 

(i)

the Accrued Amounts; and

 

(ii)

a lump sum payment equal to the product of: (A) Executive’s target Annual Bonus
for the year in which the Termination Date occurs and (B) a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the year in which the Termination Date occurs and the denominator of
which is the number of days in such year, which shall be paid within 30 days
following the Termination Date.



 

Notwithstanding any other provision contained herein, all payments made in
connection with Executive’s Disability shall be provided in a manner which is
consistent with federal and state law.

 



 

(c)

For purposes of this Agreement, “Disability” shall mean Executive is entitled to
receive long-term disability benefits under the Company’s long-term disability
plan, or if there is no such plan, Executive’s inability, due to physical or
mental incapacity, to perform the essential functions of his/her job, with or
without reasonable accommodation, for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days. Any question as to the existence of Executive’s Disability as
to which Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement.



 



 5

 



 

3.4 Change in Control Termination.

 



 

(a)

Notwithstanding any other provision contained herein, if Executive’s employment
hereunder is terminated by Executive for Good Reason or by the Company without
Cause (other than on account of Executive’s death or Disability), in each case
within twelve (12) months following a Change in Control, Executive shall be
entitled to receive the Accrued Amounts and subject to Executive’s compliance
with Section 6 of this Agreement and his/her execution of a Release, Executive
shall be entitled to receive the following:

 

(i)

a lump sum payment equal to ____ months of Executive’s Base Salary for the year
in which the Termination Date occurs (or if greater, the year immediately
preceding the year in which the Change in Control occurs), which shall be paid
within 60 days following the Termination Date; provided that, if the Release
Execution Period begins in one taxable year and ends in another taxable year,
payment shall not be made until the beginning of the second taxable year; and

 

(ii)

a lump sum payment equal to Executive’s target Annual Bonus for the fiscal year
in which the Termination Date (as determined in accordance with Section 3.6)
occurs (or if greater, the year in which the Change in Control occurs), which
shall be paid within 60 days following the Termination Date; provided that, if
the Release Execution Period begins in one taxable year and ends in another
taxable year, payment shall not be made until the beginning of the second
taxable year.

 

(b)

If Executive timely and properly elects health continuation coverage under
COBRA, the Company shall reimburse Executive for the difference between the
monthly COBRA premium paid by Executive for himself/herself and his/her
dependents and the monthly premium amount paid by similarly situated active
executives. Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the eighteen-month anniversary of the Termination Date; (ii)
the date Executive is no longer eligible to receive COBRA continuation coverage;
and (iii) the date on which Executive receives substantially similar coverage
from another employer or other source. Notwithstanding the foregoing, if the
Company’s making payments under this Section 3.4(b) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA, the parties agree to reform this Section 3.4(b) in a manner as is
necessary to comply with the ACA.

 

(c)

Notwithstanding the terms of any equity incentive plan or award agreements, as
applicable:

 

(i)

all outstanding unvested stock options granted to Executive shall become fully
vested and exercisable for the remainder of their full term;

 

(ii)

all outstanding equity-based compensation awards other than stock options that
are not intended to qualify as performance-based compensation under Section
162(m)(4)(C) of the Internal Revenue Code (the “Code”) shall become fully vested
and the restrictions thereon shall lapse; provided that, any delays in the
settlement or payment of such awards that are set forth in the applicable award
agreement and that are required under Section 409A of the Code (“Section 409A”)
shall remain in effect; and

 

(iii)

all outstanding equity-based compensation awards other than stock options that
are intended to constitute performance-based compensation under Section
162(m)(4)(C) of the Code shall remain outstanding and shall vest or be forfeited
in accordance with the terms of the applicable award agreements, if the
applicable performance goals are satisfied.



 



 6

 



 



 

(d)

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following after the Effective Date:

 

(i)

one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation;

 

(ii)

one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 50% or more of the
total voting power of the stock of such corporation;

 

(iii)

a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

 

(iv)

the sale of all or substantially all of the Company’s assets.



 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

 

3.5 Notice of Termination. Any termination of Executive’s employment hereunder
by the Company or by Executive (other than termination pursuant to Section
3.3(a) on account of Executive’s death) shall be communicated by written notice
of termination (“Notice of Termination”) to the other party hereto in accordance
with Section 9.1.

 

3.6 Termination Date. Executive’s “Termination Date” shall be:

 



 

(a)If Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;

 

 

 

 

(b)If Executive’s employment hereunder is terminated on account of Executive’s
Disability, the date that it is determined that Executive has a Disability;

 

 

 

 

(c)If the Company terminates Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to Executive;

 

 

 

 

(d)If the Company terminates Executive’s employment hereunder without Cause, the
date specified in the Notice of Termination; and

 

 

 

 

(e)If Executive terminates his/her employment hereunder with or without Good
Reason, the date specified in Executive’s Notice of Termination.



 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a “separation from service” within the
meaning of Section 409A.

 

 7

 



 

3.7 Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive shall be deemed to have resigned
from all positions that Executive holds as an officer or member of the Board (or
a committee thereof) of the Company or any of its affiliates.

 

3.8 Section 280G. If any of the payments or benefits received or to be received
by Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or Executive’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement,
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 3.8, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then such
280G Payments shall be reduced in a manner determined by the Company (by the
minimum possible amounts) that is consistent with the requirements of Section
409A until no amount payable to Executive will be subject to the Excise Tax. If
two economically equivalent amounts are subject to reduction but are payable at
different times, the amounts shall be reduced (but not below zero) on a pro rata
basis.

 

All calculations and determinations under this Section 3.8 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and Executive for all purposes. For purposes of making the calculations
and determinations required by this Section 3.8, the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Company and Executive shall
furnish the Tax Counsel with such information and documents as the Tax Counsel
may reasonably request in order to make its determinations under this Section
3.8. The Company shall bear all costs the Tax Counsel may reasonably incur in
connection with its services.

 

4. Proprietary Information Obligations.

 

4.1 Confidential Information Defined. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, all information not
generally known to the public, in spoken, printed, electronic or any other form
or medium, relating directly or indirectly to: business processes, practices,
methods, policies, plans, documents, research, operations, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems,
databases, manuals, records, articles, systems, financial information, results,
accounting information, accounting records, legal information, pricing
information, credit information, personnel information, employee lists, supplier
lists, vendor lists, developments, reports, internal controls, security
procedures, market studies, revenue, costs, formulae, notes, communications,
algorithms, product plans, designs, styles, models, ideas, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, manufacturing
information of the Company (including its affiliates) or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company (including its affiliates) in confidence.

 

Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

Executive understands and agrees that Confidential Information includes
information developed by him/her in the course of his/her employment by the
Company as if the Company furnished the same Confidential Information to
Executive in the first instance. Confidential Information shall not include
information that is generally available to and known by the public at the time
of disclosure to Executive; provided that, such disclosure is through no direct
or indirect fault of Executive or person(s) acting on Executive’s behalf.

 

 8

 



 

4.2 Company Creation and Use of Confidential Information. Executive understands
and acknowledges that he/she will have access to and learn about Confidential
Information. Executive understands and acknowledges that the Company has
invested, and continues to invest, substantial time, money, and specialized
knowledge into developing its resources, research and product candidates and
training its employees. Executive understands and acknowledges that as a result
of these efforts, the Company has created, and continues to use and create
Confidential Information. This Confidential Information provides the Company
with a competitive advantage over others in the marketplace.

 

4.3 Disclosure and Use Restrictions. Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; and (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company, and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of Executive’s authorized employment duties to the Company or with
the prior consent of the Chief Executive Officer acting on behalf of the Company
in each instance (and then, such disclosure shall be made only within the limits
and to the extent of such duties or consent). Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or order.

 

4.4 Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

 



 

(a)Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

 

 

 

(i)is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

 

 

 

(ii)is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.

 

 

 

 

(b)If Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to Executive’s attorney and use the trade secret information in the court
proceeding if Executive:

 

 

 

 

(i)files any document containing trade secrets under seal; and

 

 

 

 

(ii)does not disclose trade secrets, except pursuant to court order.



 

 9

 



 

4.5 Work Product. Executive acknowledges and agrees that all right, title, and
interest in and to all writings, works of authorship, technology, inventions,
discoveries, processes, techniques, methods, ideas, concepts, research,
proposals, materials, and all other work product of any nature whatsoever, that
are created, prepared, produced, authored, edited, amended, conceived, or
reduced to practice by Executive individually or jointly with others during the
period of his/her employment by the Company and relate in any way to the
business or contemplated business, products, activities, research, or
development of the Company or result from any work performed by Executive for
the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names, and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how, and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

4.6 Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Company. To the extent that the foregoing does not apply, Executive
hereby irrevocably assigns to the Company, for no additional consideration,
Executive’s entire right, title, and interest in and to all Work Product and
Intellectual Property Rights therein, including the right to sue, counterclaim,
and recover for all past, present, and future infringement, misappropriation, or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company’s rights, title, or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that the Company would have
had in the absence of this Agreement.

 

4.7 Further Assurances; Power of Attorney. During and after his/her employment,
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. Executive
hereby irrevocably grants the Company power of attorney to execute and deliver
any such documents on Executive’s behalf in his/her name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if Executive does
not promptly cooperate with the Company’s request (without limiting the rights
the Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by Executive’s
subsequent incapacity.

 

 10

 



 

4.8 No License. Executive understands that this Agreement does not, and shall
not be construed to, grant Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software, or other tools made available to him/her by
the Company.

 

5. Outside Activities During Employment.

 

5.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not, during the term of Executive’s employment with the Company,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

 

5.2 No Adverse Interests. Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

6. Covenants.

 

6.1 Non-Solicitation of Employees. Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any then current employee of the Company
during the year following his/her separation from the Company.

 

6.2 Non-Disparagement. Executive agrees and covenants that he/she will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees, officers or directors.
This Section 6.2 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.

 

The Company agrees and covenants that it shall cause its officers and directors
to refrain from making any defamatory or disparaging remarks, comments, or
statements concerning Executive to any third parties.

 

7. Dispute Resolution. To ensure timely and economical resolution of any
disputes that may arise in connection with Executive’s employment with the
Company, as a condition of Executive’s employment, Executive and the Company
hereby agree that any and all claims, disputes or controversies of any nature
whatsoever arising out of, or relating to, this letter, or its interpretation,
enforcement, breach, performance or execution, Executive’s employment with the
Company, or the termination of such employment, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the then applicable JAMS arbitration rules (which can be found at
http://www.jamsadr.com/rules-clauses/). The arbitration shall take place in the
county (or comparable governmental unit) in which Executive was last employed by
the Company, as determined by the arbitrator; provided, however, that if the
arbitrator determines there will be an undue hardship to Executive to have the
arbitration in such location, the arbitrator will choose an alternative
appropriate location. Executive and the Company each acknowledge that by
agreeing to this arbitration procedure, both Executive and the Company waive the
right to resolve any such dispute, claim or demand through a trial by jury or
judge or by administrative proceeding. Executive will have the right to be
represented by legal counsel at Executive’s expense at any arbitration
proceeding. The arbitrator shall: (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures. The Company shall pay all costs and fees in excess of
the amount of court fees that Executive would be required to incur if the
dispute were filed or decided in a court of law. Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any
arbitration.

 

 11

 



 

8 Indemnification; D&O Insurance. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or the Company related to any contest or
dispute between Executive and the Company or any of its affiliates with respect
to this Agreement or Executive’s employment hereunder, by reason of the fact
that Executive is or was a director or officer of the Company, or any affiliate
of the Company, or is or was serving at the request of the Company as a
director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees). Costs and expenses
incurred by Executive in defense of such Proceeding (including attorneys’ fees)
shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so paid if it shall ultimately be determined that Executive is
not entitled to be indemnified by the Company under this Agreement.

 

During the term of Executive’s employment with the Company, the Company or any
successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to Executive on
terms that are no less favorable than the coverage provided to other directors
(if Executive is serving as a director) and similarly situated executives of the
Company.

 

9. General Provisions.

 

9.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

 

9.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

9.3 Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Chief Executive Officer or Chairman of the
Company. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power,
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power, or
privilege.

 

9.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by a duly authorized officer of
the Company.

 

 12

 



 

9.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

9.6 Headings. The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

9.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his/her duties hereunder and he/she may not assign any of
his/her rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

 

9.8 Tax Withholding and Indemnification. All payments and awards contemplated or
made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

 

9.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of law principles.

 

10 Section 409A.

 

10.1 General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

 13

 



 

10.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with his/her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Executive is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive’s death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month in which
Executive’s separation from service occurs shall be paid to Executive in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

10.3 Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 



 

(a)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

 

 

 

(b)any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

 

 

 

(c)any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.



 

11. Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE/SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE BEFORE SIGNING
THIS AGREEMENT.

 

 14

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above. 

 



 

 

 

 

 

CELLCEUTIX CORPORATION

 

    By:

 

Name:

  Title:     

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 



 

 



15



 